


Exhibit 10.17

 

RESTRICTED STOCK UNIT AWARD DOCUMENT

Time-Based Vesting

 

LAWSON SOFTWARE, INC.

2001 STOCK INCENTIVE PLAN

 

1.             Award of Restricted Stock Units. Pursuant to the Lawson
Software, Inc. 2001 Stock Incentive Plan (the “Plan”), Lawson Software, Inc., a
Delaware corporation (the “Company”) awards (the “Award”) to the participant
(“Participant”) whose name is specified in the separate written Award
confirmation provided by the Company or the Company’s third party administrator
(the “Award Confirmation”), units of restricted common stock (“Common Stock”) of
the Company as follows:

 

The Company awards to Participant the number of “Restricted Stock Units” shown
on the Award Confirmation, subject to the terms and conditions set forth in the
Plan, this Restricted Stock Unit Award Document (“Award Document”) and the Award
Confirmation. The Award Date for the Restricted Stock Units is stated on the
Award Confirmation. No shares of Common Stock will be issuable to Participant
under the Award unless and until the Restricted Stock Units vest as described in
the Award Document. By participating in the Plan, Participant shall be deemed to
have accepted all the terms and conditions of the Plan and this Award Document
and the terms and conditions of any rules and regulations adopted by the
Committee and shall be fully bound thereby.

 

This Award Document is the “Agreement,” as referred to the Plan, which contains
the terms and conditions of the Restricted Stock Units.

 

2.             Restricted Stock Units Subject to Plan; Definitions. The
Restricted Stock Units are subject to the terms and conditions of the Plan, and
the terms of the Plan shall control to the extent not otherwise inconsistent
with the provisions of this Award Document. The Restricted Stock Units are
subject to any rules promulgated pursuant to the Plan by the Board of Directors
of the Company or the Committee. The capitalized terms not otherwise defined in
this Award Document have the same meanings assigned to them in the Plan.

 

2.1           The term “Change in Control Transaction” means (1) the closing of
a tender offer or exchange offer for the ownership of 50% or more of the
outstanding voting securities of the Company; (2) the Company shall have
completed a tender offer, exchange offer or merger, consolidation or other
business combination with another corporation and as a result of such tender
offer, exchange offer, merger, consolidation or combination 50% or fewer of the
outstanding voting securities of the surviving or resulting corporation are
owned in the aggregate by the former stockholders of the Company, other than
affiliates (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of any party to such merger or consolidation, as
the same shall have existed immediately prior to such merger or consolidation;
(3) the Company shall have completed the sale of substantially all of its assets
to another corporation which is not a direct or indirect wholly owned Subsidiary
of the Company; (4) a person, within the meaning of Section 3(a)(9) or of
Section 13(d)(3) (as in effect on the date of this Award Document) of the
Exchange Act, shall acquire 50% or more of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record) (for
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) as in effect on the date of this Award Document) pursuant to the
Exchange Act; (5) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company; or (6) individuals who constitute the
Company’s Board of Directors on the date of this Award Document (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date of this Award
Document whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least 50% of the directors

 

--------------------------------------------------------------------------------


 

comprising the Incumbent Board shall be, for purposes of this clause (6),
considered as though such person were a member of the Incumbent Board.

 

2.2           The term “Determination Date” means the date on which the
applicable portion of the Restricted Stock Units vest pursuant to Section 3
below (if such vesting occurs).

 

2.3           The term “Fair Market Value” has the meaning described in
Section 6 of the Plan.

 

2.4           The term “Good Reason” means a condition that satisfies both
clauses (a) and (b) below:

 

(a)           the occurrence of any of the following events:  (1) a job
reassignment that is not at least of comparable responsibility or status as the
assignment in effect immediately prior to the Change in Control Transaction;
(2) a reduction in the Participant’s base pay as in effect immediately prior to
a Change in Control Transaction; (3) a material modification of the Company’s
incentive compensation program (that is adverse to the Participant) as in effect
immediately prior to a Change in Control Transaction; (4) a requirement by the
Company that the Participant be based anywhere other than within thirty miles of
the Participant’s work location immediately prior to a Change in Control
Transaction (with exceptions for temporary business travel that is consistent in
both frequency and duration with the Participant’s business travel before the
Change in Control Transaction); or (5) except as otherwise required by
applicable law, the failure by the Company to provide employee benefit programs
and plans (including any stock ownership and stock purchase plans) to
Participant that provide substantially similar benefits, in terms of aggregate
monetary value, at substantially similar costs to the Participant as the
benefits provided in effect immediately prior to a Change in Control
Transaction.  Termination or reassignment of the Participant’s employment for
Cause, or by reason of disability or death, are not “Good Reason” events.

 

(b)           Participant provides notice to the Company in writing of the
existence of any of the events described in Section 2.4(a)(1) — (5) above,
within a period not to exceed 30 days after the initial existence of such
event.  The Company shall have a period of 10 days after the date of that notice
within which to remedy such event.  If the Company remedies that event within 10
days after such notice, “Good Reason” shall not exist for such event.

 

2.5           The term “Scheduled Vesting Date” means the vesting date specified
in the Award Confirmation.

 

2.6           The term “Shares” means the shares of Common Stock subject to the
Award, whether or not those shares are Vested Shares.

 

2.7           The term “Subsidiary” or “Subsidiaries” means any corporation at
least a majority of whose securities having ordinary voting power for the
election of directors (other than securities having such power only by reason of
the occurrence of a contingency) is at the time owned by the Company and/or one
(1) or more Subsidiaries.

 

2.8           The term “Termination of Participant’s Service” means the last day
of Participant’s regular full time or part time employment with the Company and
its Subsidiaries.

 

2.9           The term “Vested Shares” means the Shares with respect to which
the Restricted Stock Units have vested at any particular time, on a one-for-one
basis (for example, if ten Restricted Stock Units vest, ten Vested Shares of
Common Stock will be issued on the vesting date).

 

3.             Vesting and Acceleration of Vesting.  Except as specifically
provided in this Award Document and the Plan, 100% of the Restricted Stock Units
will vest and become the right to receive Vested Shares on the Scheduled Vesting
Date, but only if Participant has at all times been a regular full time or part
time employee of the Company or any Subsidiary from the Award Date to the
applicable vesting date.  No vesting of the Restricted Stock Units shall occur
after Termination of Participant’s Service.

 

2

--------------------------------------------------------------------------------


 

3.1           Automatic 100% Acceleration of Vesting Upon Death.  If there is a
Termination of Participant’s Service because of Participant’s death, then
(i) all conditions of vesting will be assumed to have been met for 100% of the
Restricted Stock Units and (ii) Participant will have the right to immediately
receive the number of Vested Shares equal to the number of Restricted Stock
Units.

 

3.2           Automatic 100% Acceleration of Vesting if Restricted Stock Units
are Terminated Upon Completion of a Change in Control Transaction.  If the
Restricted Stock Units are to be terminated upon the completion of a Change in
Control Transaction, then immediately prior to the completion of the Change in
Control Transaction (and if Participant is then an employee of the Company or
any Subsidiary):  (i) all conditions of vesting will be assumed to have been met
for 100% of the Restricted Stock Units and (ii) Participant will have the right
to immediately receive the number of Vested Shares equal to the number of
Restricted Stock Units.  The acceleration of vesting under this Section 3.2 will
be deemed to have occurred immediately before the completion of the Change in
Control Transaction.  There shall be no acceleration of vesting under this
Section 3.2 if a Change in Control Transaction does not occur.

 

3.3           Automatic 100% Acceleration of Vesting For Termination of
Participant’s Service Without Cause Within Two Years After a Change in Control
Transaction.  If within two years after the completion of a Change in Control
Transaction, there is a Termination of Participant’s Service initiated by the
Company or any Subsidiary (or successor) other than for Cause, then:  (i) all
conditions of vesting will be assumed to have been met for 100% of the
Restricted Stock Units and (ii) Participant will have the right to immediately
receive the number of Vested Shares equal to the number of Restricted Stock
Units.  The acceleration of vesting under this Section 3.3 will be deemed to
have occurred immediately before the Termination of Participant’s Service.

 

3.4           Automatic 100% Acceleration of Vesting If a Good Reason Condition
Occurs Within Two Years After a Change in Control Transaction.  If within two
years after the completion of a Change in Control Transaction, there is a Good
Reason condition under Section 2.4 above, then:  (i) all conditions of vesting
will be assumed to have been met for 100% of the Restricted Stock Units and
(ii) Participant will have the right to immediately receive the number of Vested
Shares equal to the number of Restricted Stock Units.

 

3.5           Leave of Absence.  The Company’s leave of absence procedure
concerning stock options, that is in effect as of the date of this Award
Document, will also govern the vesting of the Restricted Stock Units during a
Company approved leave of absence.

 

4.             Termination and Forfeiture.  Except to the extent described in
Sections 3.1, 3.2, 3.3 or 3.4 above, no vesting of the Restricted Stock Units
shall occur after the date of Termination of Participant’s Service and all such
unvested Restricted Stock Units will be irrevocably forfeited as of 5:01 p.m.
United States Central on the date of Termination of Participant’s Service and
Participant will retain no rights with respect to the forfeited Restricted Stock
Units.

 

5.             No Transfer of Restricted Stock Units.  The Restricted Stock
Units cannot be sold, assigned, transferred, gifted, pledged, hypothecated, or
in any manner encumbered or disposed of at any time prior to delivery of the
Vested Shares underlying the Restricted Stock Units (if and when vesting
occurs).

 

6.             Issuance and Custody of Certificate; Delayed Delivery in Certain
Cases.

 

6.1           Subject to the restrictions in this Section 6, following the
applicable Determination Date the Company shall promptly cause to be issued and
delivered to Participant a certificate or certificates (in electronic form
unless otherwise instructed by the Participant) evidencing such Vested Shares,
and registered in the name of Participant or in the name of Participant’s legal
representatives, beneficiaries or heirs, as the case may be, and shall cause
such certificate or certificates to be delivered to Participant or Participant’s
legal representatives, beneficiaries or heirs.  The Company will issue and
deliver the Vested Shares as soon as reasonably practical

 

3

--------------------------------------------------------------------------------


 

after the vesting of the Restricted Stock Units, but no more than 30 days after
such vesting date and no event later than the March 15 of the calendar year
following the end of the applicable fiscal year.  Except as provided in Sections
6.2 or 6.4, any income will be recognized by Participant on the date the
Participant first becomes eligible to receive the shares under Section 3.  If
the issuance of shares is delayed pursuant to Sections 6.2 or 6.4, the
Participant will recognize income on the date the shares may first be issued in
accordance with Section 6.2 or 6.4.

 

6.2           The issuance of any Common Stock in accordance with this Award
shall only be effective at such time that the sale or issuance of Common Stock
pursuant to this Award Document will not violate the applicable laws or
regulations of any applicable country, state or other jurisdiction.

 

6.3           At any time after the vesting of the Restricted Stock Units and
prior to the issuance of the Vested Shares, if the issuance of the Vested Shares
to the Participant is prohibited due to limitations under Section 6.2, the
Company shall use its reasonable efforts to remove such limitations.

 

6.4           If Participant is a “specified employee” for purposes of
Section 409A of the United States Internal Revenue Code (“Section 409A”), an
exception to the payment restrictions of Section 409A does not apply, and the
Company is a publicly traded corporation at the time of Employee’s termination
of employment, then, notwithstanding any provision in this Award Document to the
contrary:  (a) the issuance of the Vested Shares shall be made to Participant
six months plus five business days following the date of Termination of
Participant’s Service (provided that at the time of actual payment Participant
has met all other requirements for that payment under this Award Document),
(b) no payment of such amount will be made to Participant before the date
described in clause (a) above, and (c) no dividend equivalents shall accrue or
be payable to Employee for any payments that are delayed pursuant to this
Section 6.4.

 

7.             No Rights as Stockholder.  Prior to the Participant receiving the
Vested Shares underlying the Restricted Stock Units pursuant to Section 6 above,
Participant shall not have ownership or rights of ownership of any Common Stock
underlying the Restricted Stock Units awarded hereunder.  Participant shall not
be entitled to receive dividend equivalents on the Restricted Stock Units.

 

8.             Adjustments.  In the event of any stock split, stock dividend,
recapitalization or combination of shares by the Company after the Award Date,
the number of Shares subject to the Restricted Stock Units shall be equitably
adjusted in the same manner as the Company’s outstanding shares of Common
Stock.  The Committee will administer the process for completing that equitable
adjustment.  The number of Restricted Stock Units designated in the Award
Confirmation has been adjusted for all stock splits that were effective before
the Award Date.

 

9.             TAXES.  TO PROVIDE THE COMPANY WITH THE OPPORTUNITY TO CLAIM THE
BENEFIT OF ANY TAX DEDUCTION WHICH MAY BE AVAILABLE TO IT IN CONNECTION WITH THE
AWARD, AND TO COMPLY WITH ALL APPLICABLE INCOME TAX AND SOCIAL INSURANCE
CONTRIBUTION LAWS OR REGULATIONS OF ANY APPLICABLE COUNTRY, STATE OR OTHER
JURISDICTION, THE COMPANY AND ITS SUBSIDIARIES MAY TAKE SUCH ACTION AS IT DEEMS
APPROPRIATE TO ENSURE THAT ALL APPLICABLE PAYROLL, INCOME TAX, SOCIAL INSURANCE
CONTRIBUTIONS OR OTHER TAX WITHHOLDING OBLIGATIONS ARE WITHHELD OR COLLECTED
FROM PARTICIPANT.  UNLESS OTHERWISE PROVIDED BY THE COMMITTEE IN ITS SOLE
DISCRETION AND EXCEPT AS PROHIBITED UNDER LOCAL LAW, PARTICIPANT MAY ELECT TO
SATISFY PARTICIPANT’S MINIMUM INCOME TAX AND SOCIAL INSURANCE CONTRIBUTIONS
WITHHOLDING OBLIGATIONS BY (I) PAYING THAT AMOUNT BY WIRE TRANSFER OR CHECK
(BANK CHECK, CERTIFIED CHECK OR PERSONAL CHECK), (II) HAVING THE COMPANY OR ITS
SUBSIDIARIES WITHHOLD A PORTION OF THE VESTED SHARES OTHERWISE DELIVERABLE TO
THE PARTICIPANT HAVING A FAIR MARKET VALUE IN UNITED STATES DOLLARS EQUAL TO THE
MINIMUM AMOUNT OF SUCH TAXES REQUIRED TO BE WITHHELD, IN ACCORDANCE WITH THE
RULES OF THE COMMITTEE, OR (III) DELIVERING TO THE COMPANY FOR CANCELLATION, IN
ACCORDANCE WITH THE RULES OF THE COMMITTEE, SHARES OF COMMON STOCK WHICH HAVE A
FAIR MARKET VALUE EQUAL TO PARTICIPANT’S MINIMUM INCOME TAX AND SOCIAL INSURANCE
CONTRIBUTIONS WITHHOLDING OBLIGATIONS AND WHICH EITHER (A) WERE PURCHASED ON A
NATIONAL STOCK EXCHANGE OR ON THE NASDAQ NMS SYSTEM OR (B) HAVE BEEN ISSUED AND
OUTSTANDING MORE THAN SIX MONTHS.  IF THE PARTICIPANT DOES NOT MAKE AN ELECTION
THE

 

4

--------------------------------------------------------------------------------


 

COMPANY WILL WITHHOLD SHARES IN ACCORDANCE WITH (II).THE COMPANY WILL NOT
DELIVER ANY FRACTIONAL VESTED SHARES BUT WILL PAY, IN LIEU THEREOF, THE FAIR
MARKET VALUE OF SUCH FRACTIONAL VESTED SHARES.  PARTICIPANT’S ELECTION UNDER
THIS SECTION 9 MUST BE MADE ON OR BEFORE THE DATE THAT THE AMOUNT OF TAX OR
OTHER CONTRIBUTION TO BE WITHHELD IS DETERMINED.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT SHOULD THE SHARES OF COMMON STOCK WITHHELD FOR INCOME TAX AND SOCIAL
INSURANCE CONTRIBUTIONS PURPOSES BE IN EXCESS OF THE AMOUNTS REQUIRED TO BE
WITHHELD UNDER APPLICABLE LAW, THE COMPANY SHALL REFUND THE EXCESS TO
PARTICIPANT, WITHOUT INTEREST, AS SOON AS ADMINISTRATIVELY PRACTICABLE.  ANY
ADVERSE CONSEQUENCES TO PARTICIPANT RESULTING FROM THE PROCEDURE PERMITTED UNDER
THIS SECTION 9, INCLUDING, WITHOUT LIMITATION, INCOME TAX AND SOCIAL INSURANCE
CONTRIBUTIONS CONSEQUENCES, SHALL BE THE SOLE RESPONSIBILITY OF PARTICIPANT.

 

10.           Participant’s Employment.  This Award Document, the Award
Confirmation and the Plan are not an employment contract.  Nothing contained in
this Award Document, the Award Confirmation or the Plan shall confer on
Participant any right to continue in the employ of the Company or any Subsidiary
or other affiliate of the Company or affect in any way the right of the Company
or any Subsidiary or other affiliate to terminate the employment of Participant
at any time.  No Restricted Stock Unit, compensation or benefit awarded to or
realized by Participant under the Plan or this Award Document shall be included
for the purpose of computing Participant’s compensation under any incentive
compensation plan or any compensation-based retirement, disability or similar
plan of the Company unless required by law or otherwise provided by such other
plan.

 

11.           No Trust or Fund Created.  Neither the Plan nor this Award
Document shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Subsidiary and
Participant or any other person.  To the extent that any Participant acquires a
right to receive Shares or payments from the Company or any Subsidiary pursuant
to the Award, such right shall be no greater than the right of any unsecured
creditor of the Company or any Subsidiary.

 

12.           Consent to Collection/Processing/Transfer of Personal Data. 
Pursuant to applicable personal data protection laws, the Company hereby
notifies Participant of the following in relation to Participant’s personal data
and the collection, processing and transfer of such data in relation to the
Company’s grant of the Award and participation in the Plan by Participant.  The
collection, processing and transfer of Participant’s personal data is necessary
for the Company’s administration of the Plan and participation in the Plan by
Participant, and Participant’s denial and/or objection to the collection,
processing and transfer of personal data may affect participation in the Plan by
Participant.  As such, Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described in this Section 12.  The Company and Participant’s
employer hold certain personal information about Participant, including
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all options, restricted stock units or any other entitlement to shares of Stock
awarded, canceled, purchased, vested, unvested or outstanding in Participant’s
favor, for the purpose of managing and administering the Plan (“Data”).  The
Data may be provided by Participant or collected, where lawful, from third
parties, and the Company will process the Data for the exclusive purpose of
implementing, administering and managing participation in the Plan by
Participant.  The Data processing will take place through electronic and
non-electronic means according to logics and procedures strictly correlated to
the purposes for which Data are collected and with confidentiality and security
provisions as set forth by applicable laws and regulations in Participant’s
country of residence.  Data processing operations will be performed minimizing
the use of personal and identification data when such operations are unnecessary
for the processing purposes sought.  Data will be accessible within the
Company’s organization only by those persons requiring access for purposes of
the implementation, administration and operation of the Plan and for
participation in the Plan by Participant.  The Company and Participant’s
employer will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of participation in the Plan by
Participant, and the Company and Participant’s employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  Participant hereby authorizes (where required under applicable
law) them to receive,

 

5

--------------------------------------------------------------------------------


 

possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing participation in the Plan
by Participant, including any requisite transfer of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares of
Stock on Participant’s behalf to a broker or other third party with whom
Participant may elect to deposit any shares of Stock acquired pursuant to the
Plan.  Participant may, at any time, exercise Participant’s rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and participation in the Plan by Participant.  Participant
may seek to exercise these rights by contacting the local Human Resources
manager or the Company’s Human Resources Department.

 

13.           No Right of Future Awards.  Nothing contained in this Award
Document, the Award Confirmation or the Plan shall confer on Participant any
right to receive any additional stock awards in the future from the Company,
Subsidiary or any other affiliate of the Company or affect in any way the right
of the Company, Subsidiary or any other affiliate to terminate the granting of
equity awards at any time.

 

14.           Interpretation of Terms; General.  The Committee shall interpret
the terms of the Award and this Award Document, the Award Confirmation and Plan
and all determinations shall be final and binding.  The Award and this Award
Document, the Award Confirmation and Plan (1) are governed by the laws of the
State of Minnesota, (2) may be amended only in writing, signed by an executive
officer of the Company, and (3) supersede any other verbal or written agreements
or representations concerning the Award.

 

15.           Termination Indemnities.  Participation in the Plan by the
Participant is voluntary.  The value of the Award under the Plan is an
extraordinary item of compensation outside the scope of Participant’s employment
contract, if any.  As such, the Award is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.  Rather, the Award represents a mere investment
opportunity to acquire shares of the Company’s common stock.

 

16.           Private Placement.  The grant of the Award is not intended to be a
public offering of securities in Participant’s country but instead is intended
to be a private placement.  The Company has not submitted any registration
statement, prospectus or other filings other than in the United States (unless
otherwise required under local law).  No employee of the Company or any of the
Company’s affiliates is permitted to advise Participant about whether or not to
acquire shares of the Company’s common stock under the Plan.  Investment in the
shares of the Company involves a degree of risk.  Before deciding to acquire
shares pursuant to the Award, Participant should carefully consider all risk
factors relevant to the acquisition of the Company’s common stock under the Plan
and carefully review all of the materials related to the Award and the Plan.  In
addition, Participant is encouraged to consult a personal advisor for
professional investment advice (at Participant’s own expense).

 

17.           Compliance with Age Discrimination Rule — Applicable Only to
Participants Who Are Subject to the Laws in the European Union.  The grant of
the Award and the terms and conditions governing the Award are intended to
comply with the age discrimination provisions of the European Union (EU) Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”), for any Participant who is subject to the laws in the
EU.  To the extent a court or tribunal of competent jurisdiction determines that
any provision of the Award is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the court or tribunal, in making such
determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

18.           Official Language.  Unless prohibited by applicable law:  (a) the
official language of the Award and this Award Document, the Award Confirmation
and Plan is English, (b) documents or notices not

 

6

--------------------------------------------------------------------------------


 

originally written in English shall have no effect until they have been
translated into English, and the English translation shall then be the
prevailing form of such documents or notices and (c) any notices or other
documents required to be delivered to the Company (or equity plan administrator)
under this Award Document, shall be translated into English, at Participant’s
expense, and provided promptly to the Company in English (to the attention of
the Company’s Corporate Secretary).  The Company may also request an
untranslated copy of such documents.

 

19.           Binding Terms.  By accepting any of the benefits of the Restricted
Stock Units, the Participant will be deemed to have agreed to comply with all of
the terms and conditions of the Plan (as applicable to the Restricted Stock
Units), this Award Document and the Award Confirmation.  If there is any
discrepancy between the number of Restricted Stock Units shown in the Award
Confirmation and the number shown in the records of the Company’s Corporate
Secretary, the records of the Company’s Corporate Secretary shall prevail.

 

7

--------------------------------------------------------------------------------
